Rule 401. Test for Relevant EvidenceEvidence is relevant if: (a) it has any tendency to make a fact more or less probable than it would be without the evidence; and (b) the fact is of consequence in determining the action. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1931; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Problems  of relevancy call for an answer to the question whether an item of  evidence, when tested by the processes of legal reasoning, possesses  sufficient probative value to justify receiving it in evidence. Thus,  assessment of the probative value of evidence that a person purchased a  revolver shortly prior to a fatal shooting with which he is charged is a  matter of analysis and reasoning. The variety  of relevancy problems is coextensive with the ingenuity of counsel in  using circumstantial evidence as a means of proof. An enormous number of  cases fall in no set pattern, and this rule is designed as a guide for  handling them. On the other hand, some situations recur with sufficient  frequency to create patterns susceptible of treatment by specific rules.  Rule 404 and those following it are of that variety; they also serve as  illustrations of the application of the present rule as limited by the  exclusionary principles of Rule 403. Passing  mention should be made of so-called “conditional” relevancy. Morgan,  Basic Problems of Evidence 45–46 (1962). In this situation, probative  value depends not only upon satisfying the basic requirement of  relevancy as described above but also upon the existence of some matter  of fact. For example, if evidence of a spoken statement is relied upon  to prove notice, probative value is lacking unless the person sought to  be charged heard the statement. The problem is one of fact, and the only  rules needed are for the purpose of determining the respective  functions of judge and jury. See Rules 104(b) and 901. The discussion  which follows in the present note is concerned with relevancy generally,  not with any particular problem of conditional relevancy. Relevancy  is not an inherent characteristic of any item of evidence but exists  only as a relation between an item of evidence and a matter properly  provable in the case. Does the item of evidence tend to prove the matter  sought to be proved? Whether the relationship exists depends upon  principles evolved by experience or science, applied logically to the  situation at hand. James, Relevancy, Probability and the Law, 29  Calif.L.Rev. 689, 696, n. 15 (1941), in Selected Writings on Evidence  and Trial 610, 615, n. 15 (Fryer ed. 1957). The rule summarizes this  relationship as a “tendency to make the existence” of the fact to be  proved “more probable or less probable.” Compare Uniform Rule 1(2) which  states the crux of relevancy as “a tendency in reason,” thus perhaps  emphasizing unduly the logical process and ignoring the need to draw  upon experience or science to validate the general principle upon which  relevancy in a particular situation depends. The  standard of probability under the rule is “more * * *  probable than it would be without the evidence.” Any more stringent  requirement is unworkable and unrealistic. As McCormick §152, p. 317,  says, “A brick is not a wall,” or, as Falknor, Extrinsic Policies  Affecting Admissibility, 10 Rutgers L.Rev. 574, 576 (1956), quotes  Professor McBaine, “* * * [I]t is not to be supposed that  every witness can make a home run.” Dealing with probability in the  language of the rule has the added virtue of avoiding confusion between  questions of admissibility and questions of the sufficiency of the  evidence. The rule uses the phrase “fact that  is of consequence to the determination of the action” to describe the  kind of fact to which proof may properly be directed. The language is  that of California Evidence Code §210; it has the advantage of avoiding  the loosely used and ambiguous word “material.” Tentative Recommendation  and a Study Relating to the Uniform Rules of Evidence (Art. I. General  Provisions), Cal. Law Revision Comm'n, Rep., Rec. & Studies, 10–11  (1964). The fact to be proved may be ultimate, intermediate, or  evidentiary; it matters not, so long as it is of consequence in the  determination of the action. Cf. Uniform Rule 1(2) which requires that  the evidence relate to a “material” fact. The  fact to which the evidence is directed need not be in dispute. While  situations will arise which call for the exclusion of evidence offered  to prove a point conceded by the opponent, the ruling should be made on  the basis of such considerations as waste of time and undue prejudice  (see Rule 403), rather than under any general requirement that evidence  is admissible only if directed to matters in dispute. Evidence which is  essentially background in nature can scarcely be said to involve  disputed matter, yet it is universally offered and admitted as an aid to  understanding. Charts, photographs, views of real estate, murder  weapons, and many other items of evidence fall in this category. A rule  limiting admissibility to evidence directed to a controversial point  would invite the exclusion of this helpful evidence, or at least the  raising of endless questions over its admission. Cf. California Evidence  Code §210, defining relevant evidence in terms of tendency to prove a  disputed fact. Committee Notes on Rules—2011 Amendment The  language of Rule 401 has been amended as part of the restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended  to be stylistic only. There is no intent to change any result in any  ruling on evidence admissibility.